 



Exhibit 10.1.19
AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT entered
into and effective as of September ___, 2006, by and between ADVANCED LIGHTING
TECHNOLOGIES, INC., an Ohio corporation (“ADLT”), and Wayne R. Hellman
(“Employee”);
RECITALS
          WHEREAS, ADLT and Employee have entered into an Amended and Restated
Employment Agreement, dated as of July 27, 2005, relating to Employee’s
employment (the “Original Agreement”); and
          WHEREAS, ADLT and Employee desire to amend the terms of the Original
Agreement to adjust the terms of the Additional Bonuses provided for in the
Original Agreement,
          NOW, THEREFORE, in consideration of the mutual promises herein
contained, the parties agree as follows:
AGREEMENT

  1.   Paragraph (a) of Section 3 of the Original Agreement is hereby amended to
replace the date “JUNE 30, 2007” with the date “June 30, 2008.”     2.  
Paragraph (a) of Section 4 of the Original Agreement is hereby amended to read
in its entirety as follows:

  (a)   Subject to the provisions of this Employment Agreement, for all services
which Employee may render to ADLT during the term of this Employment Agreement,
Employee shall receive a base salary at the rate of Three Hundred Twelve
Thousand Dollars ($312,000) per annum for the first year of this Employment
Agreement, which shall be payable in equal, consecutive biweekly installments.
For the period commencing January 1, 2005 and terminating on June 30, 2007,
Employee will receive, in addition to such base salary, a salary supplement of
One Hundred Thirty-eight Thousand Dollars ($138,000) per annum, which shall be
payable in equal, consecutive biweekly installments.

  3.   Item II of Exhibit A to the Original Agreement is hereby amended to read
in its entirety as follows:

Page 1 of 3

 



--------------------------------------------------------------------------------



 



  II.   ADDITIONAL BONUS         Subject to Section 6, Employee will receive
additional bonuses of: (1) on July 1, 2004, $2,027,000 (of which an amount equal
to the after-tax proceeds of such additional bonus shall be applied to the
outstanding loan by the Company to Employee, with the remaining amount being,
first, applied to required withholding obligations of the Company and, second,
any remaining amount, withheld by the Company and paid to the respective tax
authorities for application to Employee’s tax liability); and (2) on July 1,
2005, $2,027,000 (of which an amount equal to the after-tax proceeds of such
additional bonus shall be applied to the outstanding loan by the Company to
Employee, with the remaining amount being, first, applied to required
withholding obligations of the Company and, second, any remaining amount,
withheld by the Company and paid to the respective tax authorities for
application to Employee’s tax liability).         Subject to Section 6, if ADLT
has EBITDA (Adjusted) of $31,000,000 for any four consecutive fiscal quarters
ending on or before June 30, 2007, then, on or before September 30, 2006 (or
such later date which is not more than 90 days following the last day of the
fourth fiscal quarter of such period), Employee will receive an additional bonus
equal to: (a) 785,727, divided by (b) (I) 1 minus (II) Employee’s combined
effective federal, state and local income tax rates for 2006 (of which bonus, an
amount equal to the after-tax proceeds of such additional bonus shall be applied
to the outstanding loan by the Company to Employee, with the remaining amount
being, first, applied to required withholding obligations of the Company and,
second, any remaining amount, withheld by the Company and paid to the respective
tax authorities for application to Employee’s tax liability).         Subject to
Section 6, if ADLT has EBITDA (Adjusted) of $35,000,000 for any four consecutive
fiscal quarters ending on or before June 30, 2008, then, on or before
September 30, 2008 (or such earlier date which is not more than 90 days
following the last day of the fourth fiscal quarter of such period), Employee
will receive an additional bonus equal to: (a) $785,727, divided by (b) (I) 1
minus (II) Employee’s combined effective federal, state and local income tax
rates for the year in which such bonus is paid (of which bonus an amount equal
to the after-tax proceeds of such additional bonus shall be applied to the
outstanding loan by the Company to Employee, with the remaining amount being,
first, applied to required withholding obligations of the Company and, second,
any remaining amount, withheld by the Company and paid to the respective tax
authorities for application to Employee’s tax liability).         If there is a
substantial capital transaction which has a substantial positive effect on the
value of ADLT, the Board of Directors of ADLT will consider whether any unpaid
additional bonus should be accelerated.

Pag 2 of 3

 



--------------------------------------------------------------------------------



 



  4.   This Amendment shall be governed by and construed according to the laws
of the State of Ohio.     5.   All initially capitalized terms that are used but
not defined herein have the meaning ascribed to them in the Original Agreement.
As used in this Amendment and in the Original Agreement, as amended hereby, the
term “Employment Agreement” shall mean the Original Agreement as amended by this
Amendment.     6.   This Amendment only modifies the Original Agreement to the
extent provided for herein, and the Original Agreement shall otherwise remain in
full force and effect without interruption.     7.   This Amendment and the
Original Agreement, as amended hereby, constitute the entire agreement between
the parties with respect to the matters subject to this agreement and all prior
and contemporaneous agreements or discussions, written or oral, with respect
thereto have no force or effect whatsoever. If any amendment of the terms of
Original Agreement contained in this Amendment shall be contrary to applicable
law, such amendment shall be of no force or effect and the Employment Agreement
shall remain in full force and effect without any such amendment.

          IN WITNESS WHEREOF, ADLT and Employee have caused this Amendment to be
duly executed and delivered as of the date first above written.

                  /s/ Wayne R. Hellman                   WAYNE R. HELLMAN    
 
                ADVANCED LIGHTING TECHNOLOGIES, INC.    
 
           
 
  By:   /s/ Wayne J. Vespoli    
 
           
 
  Name:   WAYNE J. VESPOLI    
 
           
 
  Its:   Executive Vice President  
 
           

Page 3 of 3

 